On trial, the plaintiffs having introduced testimony tending to prove that they gave credit to the defendant, to confirm the evidence of the witness (one of the plaintiffs), it was proposed to show that one Ambrister negotiated with plaintiffs for the purchase of the goods on behalf of the defendant, representing himself as its agent and that he showed orders [called in the exceptions and opinion letters, but in the depositor orders] from the officers of the Company authorizing him to purchase such goods for the company, and that the plaintiffs gave credit to the Company upon the strength of the orders or letters — the letters not being produced on record — the defendant objected to the evidence on the ground that it was an attempt to introduce parol evidence of a writing without producing it or accounting for its non-production. This evidence, however, was received by His Honor and the defendant excepted. *Page 505 
There was evidence tending to prove that plaintiffs sold the goods to the defendant and gave it credit therefore; that they invoiced the goods in the name of the defendant and forwarded the invoice to defendant, and also shipped the goods to defendant, which were received and used by defendant.
It was also admitted that Ambrister was a stockholder in the Company.
There was much rebutting testimony offered by defendant to show that Ambrister had no authority to act in any manner as defendant's agent, and that neither the defendant or its officers had ever ratified any act of Ambrister as such, which it is deemed unnecessary to recapitulate in detail, as the case in this Court turned upon the question of evidence and His Honor's charge.
The defendant requested His Honor the following instructions to the jury, viz:
1. That there can be no recovery in this case, unless John G. Ambrister was the agent of the defendant.
2. That there is no legal evidence in this case showing that John G. Ambrister was directly or indirectly authorized to buy the goods of L.  E. Miller or any one else for them, or that he ever was their agent for any purpose whatever, and that no act of his has ever been ratified by the defendant or any of its officers.
His Honor declined to give these instructions to the jury, for which the defendant excepted.
His Honor instructed the jury, that if from the testimony they believed that John G. Ambrister had an agreement with L.  E. Miller that the goods bought by him and shipped to the defendant should be charged to his own account, and afterwards be credited upon the notes held by Peter Ambrister Co., the defendant was entitled to a verdict.
But if they believed that no such agreement had been made, and that L. 
E. Miller sold to John G. Ambrister, as the agent of the defendant, and the defendant afterwards received *Page 506 
the goods, that it became responsible for them by thus ratifying the act of Ambrister, even though he had never been authorized to buy goods for them. The defendant excepted to the charge.
Under the instructions of His Honor, the jury found a verdict in favor of the plaintiffs, and from the judgment rendered thereon the defendant appealed.
We think the defendant exceptions to the instructions given by the Judge below cannot be sustained.
The jury found that the goods were sold by plaintiffs on the credit of the defendant, upon the request of a person representing himself as its agent, that they were sent to and received by defendant, that at or about the time of their receipt, the officers of the company also received invoices sent by plaintiffs, in which the defendant was charged as debtor for the price of the goods, and that afterwards defendant used the goods. We agree with the Judge that with these facts in proof, it was immaterial whether Ambrister was ever authorized to purchase the goods for the company or not, by keeping them with notice that the plaintiff had sold them to the company and upon its credit, the company became liable for the price. If it did not mean to become liable, it should at once on the receipt of the invoices have repudiated the purchase and refused to receive the goods. Instead of doing so, by silence it allowed the plaintiffs to believe that it consented to the purchase and undertook to pay. *Page 508 
Under such circumstances, "qui tacet clamat," silence is consent. It is no defence to say that the defendant's officers knew nothing of the representations made by Ambrister to the plaintiffs, and that they were deceived by his representations to them, that he had bought the goods on his own credit. The invoice was notice that the plaintiff sold to, and credited the company. It is also immaterial that Ambrister had no authority to buy for the defendant, and that the officers of the company did not intend to induce the plaintiffs to believe that it had bought and would pay for the goods, or that they would not have kept the goods if they had known that the company was to pay plaintiffs for them. The rule is, that when one by his conduct, unintentionally gives another reasonable ground to believe a certain state of facts, and the other so acts on that belief that he will be damaged if it is not true, the person so conducting is estopped as to the other, afterwards to deny that state of facts. This rule is so reasonable as not to require the support of authority.
It is supported however by several, among which, as being very pertinent, we select Cornish v. Abingdon, 4 Hurl  Norman Exch. 549.
The keeping of the goods and the silence of the defendant after the receipt of the invoices were a reasonable ground for the plaintiffs to believe that the company ratified the sale, and may naturally have prevented them from taking such steps as as they otherwise would have taken for their security.
As to the question of evidence, the Judge allowed plaintiff to testify that Ambrister told them that he had a letter from an officer of the company, authorizing him to purchase the goods for it. The defendant contended that this was proving the contents of a writing by parol. This is a mistake.
The evidence was not directed to show that there was any genuine letter with such contents, but merely the representations of Ambrister as the contents of a letter, in confirmation of the plaintiff's evidence, that credit had been given to the *Page 509 
company and not to Ambrister. Under the circumstances it was immaterial whether the letter had existed or not.
We think the evidence was admissible.
There is no error.
PER CURIAM.                        Judgment affirmed.